Citation Nr: 1310847	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-31 727A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia




THE ISSUE

Whether the Veteran is eligible for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill).  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1986 to July 1990.  

The case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  

In his August 2010 Substantive Appeal (VA Form 9), the Veteran requested a Travel Board hearing; he failed to appear for such hearing scheduled in September 2011.  This matter was before the Board in April 2012 when it was remanded to afford the Veteran another Travel Board hearing.  However, he again failed to appear for such hearing scheduled in September 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to education benefits under 38 U.S.C.A. Chapter 30, the Montgomery GI Bill (MGIB).  

In the appealed June 2010 administrative decision, it was found that the Veteran specifically elected not to participate in the MGIB program, and there was no evidence of withdrawal of the election not to participate in the MGIB program during the period provided by law.  

The law specifically states that, with limited exceptions, if an individual elects not to receive educational assistance under 38 U.S.C.A. Chapter 30, such individual is generally not eligible for educational assistance under Chapter 30.  38 U.S.C.A. § 3011(c)(1); 38 C.F.R. § 21.7042(f).  

In the present case, the cited document wherein the Veteran elected not to participate in the MGIB program is not associated with the education file.  Notably, the Veteran stated in his June 2010 notice of disagreement that he primarily joined the military after one year of college so that he could finish his education via the military through the MGIB, and that there was no way he would have elected not to participate in the MGIB program.  Due to the critical nature of the document to the Veteran's appeal, and in light of his contentions, the Board believes attempts should be made to obtain the service document on which the Veteran reportedly elected not to participate in the MGIB program.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to obtain and associate with the education file the service record wherein the Veteran elected not to participate in the Montgomery GI Bill program.  If the record is not available, that fact should be clearly documented in the education file, and the precise basis for concluding the Veteran elected not to participate in this education program explained.   

2.  The RO should then readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


